By the Court.
Tbat'the defendants committed treason, and thereby incurred a forfeiture of tbeir estate to tbe public, gives them no claim to tbe discharge of tbeir debts, nor bad any effect to dissolve tbeir contracts. Marks v. Johnson, ante, 228. And tbe provision under tbe act of confiscation, for letting in creditors upon tbe estate forfeited to tbe public, was in favor to tbe creditors, and intended solely for tbeir *293benefit, that they might not lose their debts: But their waiving the benefit of that provision, does not, by the words, or any implication of the act, bar their right of recovery against the person of the debtors, or the estate they might afterwards acquire, or had at the time of confiscation, either in this state or elsewhere.